UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SISIR CHATTOPADHYAY,                   
                Plaintiff-Appellant,
                 v.
TOMMY G. THOMPSON, SECRETARY,                      No. 02-1943
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
           William M. Nickerson, Senior District Judge.
                        (CA-99-388-WNM)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Gary T. Brown, GARY T. BROWN & ASSOCIATES, Washington,
D.C., for Appellant. Thomas M. DiBiagio, United States Attorney,
Jamie M. Bennett, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.
2                    CHATTOPADHYAY v. THOMPSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sisir Chattopadhyay appeals from the district court’s orders grant-
ing summary judgment to the Employer and dismissing his employ-
ment discrimination action based upon national origin for failure to
timely exhaust administrative remedies and denying his motion for
reconsideration. Finding no error, we affirm.

   This court reviews de novo a district court’s order granting sum-
mary judgment and views the facts in the light most favorable to the
nonmoving party. Providence Square Assocs., L.L.C. v. G.D.F., Inc.,
211 F.3d 846, 850 (4th Cir. 2000). Summary judgment is appropriate
when no genuine issue of material fact exists and the moving party
is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c).
Summary judgment will be granted unless a reasonable jury could
return a verdict for the nonmoving party on the evidence presented.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

   A federal employee is required to timely exhaust his administrative
remedies by initiating contact with an EEO counselor within forty-
five days of the date of the matter alleged to be discriminatory, or of
the effective date of the alleged discriminatory personnel action. 29
C.F.R. § 1614.105(a)(1) (2001); Jakubiak v. Perry, 101 F.3d 23, 26-
27 (4th Cir. 1996) (federal employee must notify EEO counselor
within 45 days of discriminatory incident). The time limit may be
extended if the complainant shows that he was not notified or aware
of the time limits. 29 C.F.R. § 1613.214(a)(4) (2001).

   Courts strictly adhere to time limits and rarely allow equitable toll-
ing of limitations periods. See Irwin v. Dep’t of Veterans Affairs, 498
U.S. 89, 95-96 (1990). After a review of the record, we conclude that
Chattopadhyay had constructive notice of the EEO filing require-
ments. See Nealon v. Stone, 958 F.2d 584, 589-90 (4th Cir. 1992);
Zografov v. V.A. Medical Ctr., 779 F.2d 967, 968-70 (4th Cir. 1985).
                   CHATTOPADHYAY v. THOMPSON                    3
   We therefore affirm the judgment order and order denying the
motion for reconsideration. We deny Appellant’s motion for oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED